EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.	Authorization for this Examiner’s amendment was given in an interview with Tanya A. Arenson on 16 August 2021.

4.	The application has been amended as follows: 
	-  In claim 5, lines 4, 5, 7 and 8, the recitation, “, an anti-PD-1 antibody, an anti-PD-L2 antibody,” has been deleted.
	-  In claim 5, line 12 the recitation “1:12.5” has been deleted and replaced with --1: 25--.
	-  Claim 8 has been cancelled.


Reasons for Allowance
5.	The following is an Examiner’s statement of reasons for allowance: the method for treating cancer with the administration of IL-18 polypeptide (SEQ ID NO: 1 and SEQ ID NO: 2) with an immunotherapeutic antibody, an anti-PD-L1 antibody or an anti-CTLA-4 antibody in  a mass of the IL-18 polypeptide and a sum of a mass(es) of the said one or more antibodies being in a ratio of 1:25 to 1:100  is a contribution over the art as exemplified in Applicants’ figures and Examples within the Specification.  There is no prior art that teaches or fairly suggests the claimed method.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831.  The examiner can normally be reached on 7AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALANA HARRIS DENT
Primary Examiner
Art Unit 1643



16 August 2021
/Alana Harris Dent/Primary Examiner, Art Unit 1643